916 So. 2d 66 (2005)
The GRAND VENETIAN CONDO. ASS'N, INC., etc., Appellant,
v.
David PRINCE, Appellee.
No. 3D05-2128.
District Court of Appeal of Florida, Third District.
December 14, 2005.
Vernis Bowling and Patrick H. Gonyea, Miami, and Ian C. Dolan, for appellant.
Broad and Cassel and Gary E. Lehman and Thomas J. Rebull, Miami, for appellee.
Before LEVY and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Grand Venetian Condominium Association, Inc., pursuant to Florida Rule of Appellate Procedure 9.130, appeals a non-final order granting a preliminary injunction against the sale, conveyance, or transfer of Unit 2303 in Grand Venetian Condominium pending trial or other order of the court.
Based upon the parties' stipulation that the injunction was entered sua sponte by the court at a hearing noticed for the resolution of other matters, see Landa v. Landa, 539 So. 2d 543 (Fla. 3d DCA 1989), and also without proof of the essential elements required by Florida Rule of Civil Procedure 1.610, see Florida East Coast Railway Company v. City of Miami, 299 So. 2d 152 (Fla. 3d DCA 1974), the order precluding the sale, conveyance, or transfer of the condominium unit is vacated.